Citation Nr: 1455114	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  07-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of stress fracture of both ankles.  

2. Entitlement to service connection for residuals of stress fracture of both heels.  

3. Entitlement to service connection for residuals of stress fracture of both shins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In an August 2007 VA Form 9, the Veteran requested a Travel Board hearing.  He was scheduled for such hearing at the Waco RO in July 2010, and notified by a June 2010 letter (which was returned as undeliverable).  Documentation in the claims file reflects that the Veteran had moved to Illinois.  Therefore, he was scheduled for a hearing at the Chicago RO in April 2012, and notified by a March 2012 letter.  He failed to report for the hearing.  Consequently, his request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d), (e).  In December 2012 and in May 2013, the case was remanded for additional development and to satisfy notice requirements.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


REMAND

The Board's May 2013 remand directed the AOJ to afford the Veteran a VA examination in connection with his claims.  The record shows that the AOJ scheduled the Veteran for an examination in July 2013, and that he failed to report for the examination.  A statement from the Veteran's wife, received in July 2013, indicates that the Veteran is currently incarcerated.  An inmate search on the Illinois Department of Corrections website found that in May 2013, he was admitted to Hill Correctional Center in Galesburg, Illinois, and his projected parole date is January 7, 2015.  

The Board recognizes that because of the Veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case.  The U.S. Court of Appeals for Veterans Claims (Court) has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In Bolton, the Court remanded a case where the AOJ claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the Veteran.  On remand, the AOJ must take all reasonable steps to arrange for the examination sought.  In this regard VA's Adjudication Procedure Manual may be helpful, as it provides guidance regarding the scheduling of examinations for incarcerated Veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  As the record does not reflect that the AOJ followed such procedures to re-schedule the examination once VA received notice that the Veteran was incarcerated, a remand to ensure compliance with the Board's directive to afford the Veteran a VA examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, of any evaluation or treatment the Veteran has received for the claimed disabilities while incarcerated may contain pertinent information, and should be sought.  

The case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his bilateral ankle, heel, and shin disabilities, to specifically include records from the Texas Department of Criminal Justice and the Illinois Department of Corrections, and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his disabilities since March 2011.  

2. After the Veteran is paroled from Hill Correctional Center in Galesburg, Illinois, on January 7, 2015, the AOJ should verify his current address.  In the event he remains incarcerated beyond the projected parole date, the AOJ should undertake development in accordance with the procedures set forth in M21-1MR, Part III.iv.3.A.11.d.

3. Thereafter, the AOJ must arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed bilateral ankle, heel, and shin disorders.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each ankle, heel, and shin disability found.  

(b) Did any of the Veteran's currently diagnosed ankle, heel, or shin disorders clearly and unmistakably pre-exist his entry into active duty?  

(c) If an ankle, heel, or shin disorder clearly pre-existed service, is there clear and unmistakable evidence that such disorder did not increase in severity therein?  If there was an increase in severity of a pre-existing disorder during service, was such increase due to the natural progression of the disorder?  If so, please discuss the natural progression  of the disability (with citation to medical literature)?  

(d) If a diagnosed disorder did not pre-exist his service, please identify the likely etiology for each ankle, heel, and shin disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as related to stress fracture of the left medial tibial plateau and plantar fasciitis/calluses in April 1982 and/or stress fracture of the heels in September 1982)?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature.  

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

